Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 7/28/2022 with respect to claims 1, 15 and 20 have been considered but are not persuasive.
Applicant stated: the cited art does not appear to show, teach, or suggest 
(1) comparing the text-based identification credentials to the suspected identities of the personnel via the database and then 
(2) determining, based at least in part on the comparison, whether the personnel is accurately represented by the text-based identification credentials, as recited in claim 1

Examiner respectfully disagrees: 
Examiner acknowledges that Purk alone does not teach the claimed limitations being argued. 

However, Deyle teaches capturing identification credentials of personnel ([0126], disclosing robot 100 can approach the individual, and can request security credentials for the individual). Moreover Deyle teaches of capturing image of personnel for identification purposes ([0129], disclosing robot 100 can be configured to detect and identify individuals. For instance, the robot can capture images or videos of the individuals using the cameras 722, and can perform facial recognition on the captured images).

Furthermore, as Purk modified through Deyle teaches capturing two distinct types of information (facial image and security credentials) and it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to comparing the identification credentials to the suspected identities of the personnel via the database compare both pieces of information with a database comparing the identification credentials to the suspected identities of the personnel via the database to confirm identify of suspect individual.

Modified Purk does not explicitly teach sensing text-based credentials.

Jones teaches comparing the text-based identification credentials to the suspected identities of the personnel via the database ([0018], disclosing biometric signal for the user is compared to the second portion of information, for example, where the facial template stored on the ID card is compared to a captured image of the user. And [0076], disclosing second portion of information may be encoded in an image or written within or over other information in an obfuscated manner. Written information is text-based information).

determining, based at least in part on the comparison, whether the personnel is accurately represented by the text based identification credentials ([0018], disclosing based on relating the biometric signal to the second portion of information, an indication of whether the user presenting the identification document has biometric characteristics related biometric data to the second portion of information associated with the identification document is provided. For example, the wireless device may indicate a numerical score to a LEO (e.g., 85% confidence in a match) or a Boolean warning may be generated. Generating a Boolean or indicating a numerical score is determining accuracy of identification credentials).
Therefore Jones teaches of reading written i.e. text-based second portion of information and compare it to biometric signal from database.

Therefore it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Purk to: comparing the text-based identification credentials to the suspected identities of the personnel via the database and 
determining, based at least in part on the comparison, whether the personnel is accurately represented by the text-based identification credentials as taught by Jones to verify if user presenting identification document has biometric characteristics related to biometric data of the identification document.

Therefore Purk modified through Deyle and Jones teaches amended claims 1, 15 and 20.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 and 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Amended claims 1 and 15 recite “sensing text-based identification credentials”, and claim 20 recites “collect text-based identification credentials”.

Applicant has referred to [0071-0073] of the specification to support the amendment, however the paragraphs recite “obtain identification credentials (e.g., name, employee number, department, job title, etc.) from a badge and/or radio-frequency identification tag worn by the personnel via one or more of sensors e”. Scanning a QR code on badge i.e. non text based and/or reading a radio frequency tag is obtaining identification credentials. Furthermore, other paragraphs of specification do not support sensing/obtaining text-based credentials.

Therefore applicant has not disclosed sensing/obtaining text-based identification credentials in original specification filed on 08/06/2020.

Claims 2-13, 14 and 16-19 are rejected as dependent on rejected claims 1 and 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4-10, 12, 14-16, and 18-20 are rejected under 35 U.S.C. 103 as being anticipated by Purkayastha (US Publication No. 20130231779 hereinafter referred to as Purk) in view of Deyle (US Publication No. 20170225336) and Jones (US 20180260617).

For claim 1, Purk teaches: A robotic monitoring system ([0051], disclosing mobile robot 100 that monitors electrical equipment 10, such as switch gear 10a and/or data center equipment 10b, in a data center) comprising: 

a mobility subsystem for moving the robotic monitoring system through a datacenter ([0051], disclosing robot 100, 100b may autonomously navigate about the data center, thus it has a mobility subsystem for navigating through a datacenter. [0017], disclosing a supporting the robot body and configured to maneuver the robot over a work surface i.e. a mobility subsystem); 

a payload subsystem for mounting the at least one sensor to the robotic monitoring system ([0082], disclosing the robot 100 may include a sensor system 500 having several different types of sensors. Robot has to have a payload subsystem to mount these sensors); and 

a computation and navigation subsystem for controlling the mobility subsystem ([0055], disclosing robot 100 navigates to locations L.sub.n to perform environmental scans, such as thermal scans, on the electrical equipment). The robot 100 may collect environment scan data locally (e.g., stored in memory) for a given mission and then off load the data, thus it records sensed information. [0051], disclosing robot 100, 100b may autonomously navigate about the data center, thus it has a mobility subsystem for navigating through a datacenter. [0017], disclosing a supporting the robot body and configured to maneuver the robot over a work surface. Figure 6, disclosing drive system and robot controller)

Purk does not teach: at least one sensor for sensing text-based identification credentials from personnel wandering the datacenter; 
recording the text-based identification credentials sensed from the personnel, wherein the computation and navigation subsystem comprises:
a facial recognition interface for:
obtaining image data representative of the personnel; and
determining suspected identities of the personnel by searching a database via the image data; and
a security interface for:
comparing the text-based identification credentials to the suspected identities of the personnel via the database; and
determining, based at least in part on the comparison, whether the personnel is accurately represented by the text based identification credentials.

Deyle teaches: at least one sensor for sensing identification credentials from personnel wandering the building (Abstract, disclosing mobile robot is configured for operation in a commercial or industrial setting, such as an office building or retail store. The robot can patrol one or more routes within a building, and can detect violations of security policies by objects, building infrastructure and security systems, or individuals. [0126], disclosing robot 100 can approach the individual, and can request security credentials for the individual),

recording identification credentials sensed from the personnel ([0126], disclosing robot 100 can approach the individual, and can request security credentials for the individual. The robot can determine 915 if the individual is authorized to be in the location based on the determined security credentials and based on the security restrictions associated with the location. In the event that the individual is not authorized to be in the location, the robot can perform 920 a security action. Credentials have to recorded in order to determine if user is authorized or not. And [0190-0191], disclosing a user can use the security interface to… enable a user to manually control a robot, for instance using a keyboard or joystick mechanism to move the robot around a location displayed on a map and to adjust a viewpoint or field of view of the robot. An interface portion can display an identity of individuals in an area. For example, the interface portion can list the individuals who have been identified (for example, the name, position, and/or access credentials of the individuals). Therefore credentials are recorded)
 
a facial recognition interface for: obtaining image data representative of the personnel ([0129], disclosing robot 100 can be configured to detect and identify individuals. For instance, the robot can capture images or videos of the individuals using the cameras 722, and can perform facial recognition on the captured images); and 

determining suspected identities of the personnel by searching a database via the image data ([0208], disclosing robot can navigate to the individual, can verify the individual's identity (for instance, by scanning an RFID badge of the individual, by performing facial or voice recognition on the individual, or by any other suitable means). [0129], disclosing robot 100 can be configured to detect and identify individuals. For instance, the robot can capture images or videos of the individuals using the cameras 722, and can perform facial recognition on the captured images or videos. Performing facial recognition is determining suspected identities. [0129], disclosing an image of a detected face can be compared against a database of detected facial characteristics associated with individual identities to identify an individual. The identity database can be local (e.g., a database of a building's occupants or company's employees), or can global (e.g., a police database of known criminals). The identity database can also include identities of individuals not permitted to be in a particular area (such as a blacklist)); and 

Furthermore, Deyle teaches of a security policy that has database of requisite security credentials ([0054-0055], disclosing security policy storage module 340 stores one or more security policies for implementation by the central system 210. A security policy can identify: portions of a building or floor, individuals who are authorized to access those portions, permitted times of access, and requisite security credentials. Security policy has a database of users as well). Therefore Dayle teaches of a comprehensive database of authorized and unauthorized individuals.

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Purk to have at least one sensor for sensing identification credentials from personnel wandering the building, recording identification credentials sensed from the personnel a facial recognition interface for: obtaining image data representative of the personnel determining suspected identities of the personnel by searching a database via the image data as taught by Deyle to prevent security violation by unauthorized individuals (see Deyle [0141]).

Furthermore, as Purk modified through Deyle teaches capturing two distinct types of information (facial image and security credentials) and it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to comparing the identification credentials to the suspected identities of the personnel via the database compare both pieces of information with a database comparing the identification credentials to the suspected identities of the personnel via the database to utilizes both pieces of information in synergy.

Modified Purk does not explicitly teach sensing text-based credentials.

Jones teaches: sensor for sensing text-based credentials ([0039], disclosing Credential data may refer to information that is used to verify validity of user information. For example, credential data may include a particular image, a particular verification phrase, or a checksum of user information. [0067], disclosing the detector device 140 may be capable of performing machine recognition techniques such as, for example, optical character recognition, optical word recognition, intelligent character recognition, or other forms of pattern recognition to identify features of interest within a captured image of the physical identification document. Detector device necessarily requires a camera to capture image of identification document)

Additionally, Jones teaches:
comparing the text-based identification credentials to the suspected identities of the personnel via the database ([0018], disclosing biometric signal for the user is compared to the second portion of information, for example, where the facial template stored on the ID card is compared to a captured image of the user. And [0076], disclosing second portion of information may be encoded in an image or written within or over other information in an obfuscated manner. Written information is text-based information); and 

determining, based at least in part on the comparison, whether the personnel is accurately represented by the text based identification credentials ([0018], disclosing based on relating the biometric signal to the second portion of information, an indication of whether the user presenting the identification document has biometric characteristics related biometric data to the second portion of information associated with the identification document is provided. For example, the wireless device may indicate a numerical score to a LEO (e.g., 85% confidence in a match) or a Boolean warning may be generated. Generating a Boolean or indicating a numerical score is determining accuracy of identification credentials).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Purk to have a security interface for: comparing the identification credentials sensed from the personnel wandering the datacenter to the suspected identities of the personnel as determined based at least in part on the image data; and
determining, based at least in part on the comparison, whether the personnel wandering the datacenter is accurately represented by the identification credentials sensed from the personnel as taught by Jones to verify if user presenting the identification document has biometric characteristics related biometric data to the second portion of information associated with the identification document is provided (see Jones [0104]).
With respect to claim 15, Purk teaches: For claim 15, Purk teaches: A datacenter monitoring system comprising: 
mobile data-collection robot deployed within a datacenter ([0051], disclosing mobile robot 100 that monitors electrical equipment 10, such as switch gear 10a and/or data center equipment 10b, in a data center), wherein the mobile data- collection robot include: Claim recites same limitations as claim 1, hence is rejected under same basis.
Furthermore: Purk teaches a data integration system communicatively coupled to the mobile data-collection robot, wherein the data integration system is configured to integrate information as collected by the mobile data-collection robot while moving through the datacenter ([0133], disclosing providing communication between the robot 100 and the cloud 1320, information gathered by the robot 100 can be securely viewed by authorized users via a web based information portal 1330. The portal 1330 may be used for gathering and/or providing information, such as user information, facility status information, and robot status information. Information can be integrated with third-party information to provide additional functionality and resources to the user and/or the robot 100. The robot system architecture 1300 can facilitate proactive data collection. For example, data 502 collected using the sensor system 500 of the robot 100 can be communicated to the cloud 1320 (e.g., wireless communication, such as WiFi, radio frequency (RF), etc.) for collection, storage, and/or analysis. Furthermore [0055], disclosing robot 100 may collect environment scan data locally (e.g., stored in memory) for a given mission and then off load the data (e.g., wired or wireless communication) to the facility manager. Wireless communication requires a transmission subsystem)

Purk does not explicitly disclose that there are multiple robots. 
	
However Purk teaches of cost benefits of utilizing robots to performing perform these thermal scans without requiring outside thermographers on-site and save tens of thousands of dollars for a multi-day thermal scanning. Because thermal scanning is a highly specialized skill, data center operators routinely hire outside thermographers to conduct the thermal scans.

Therefore it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to deploy multiple robots at large data center to distribute tasks to complete the task efficiently. Multiple robots require less time to complete information collection of data center compared to a single robot. Furthermore integration of additional robot(s) is duplication of part and is considered routine expedient (See MPEP 2144.04 VI B. Duplication of Parts).

For claim 2, modified Purk teaches: The robotic monitoring system of claim 1, wherein the at least one sensor comprises at least one of: 
a radio-frequency identification sensor; 
a video camera ([0067], disclosing main body 110 may include one or more cameras); 
an infrared camera ([0009], disclosing sensor reading may include at least one of an infrared image. It has to have infrared camera to capture infrared image); 
an audio microphone; or
a high-resolution machine vision camera. 
Claim 16 recites same limitations as of claim 2, hence is rejected under same basis.

For claim 4, modified Purk teaches: The robotic monitoring system of claim 1, wherein the computation and navigation subsystem comprises a heat map generator configured to generate, based at least in part on information collected within the datacenter, a heat map corresponding to at least a portion of the datacenter ([0055], disclosing robot 100 navigates to locations L.sub.n to perform environmental scans, such as thermal scans, on the electrical equipment. The robot 100 may collect environment scan data locally (e.g., stored in memory) for a given mission and then off load the data. [0021-0022], disclosing receiving sensor data from a mobile inspection robot, processing the received sensor data on a computing processor, electronically displaying a model of an environment about the robot. And model may be a three-dimensional model, a picture, video and/or a robot generated map. Additionally [0138], disclosing monitoring view 1510a may include a 3D data view 1514, which provides 3D rendering of the robot environment with overlaid data, such as temperature (e.g., a thermal image), humidity, and/or airflow in their corresponding collection locations L.sub.n. In the example shown, the 3D data view 1514 provides a color gradient illustrating temperature changes and air flow direction indicators i.e. a heat map of the datacenter), the information identifying at least one of: temperature variances across the portion of the datacenter ([0055], disclosing robot 100 navigates to locations L.sub.n to perform environmental scans, such as thermal scans, on the electrical equipment.[0021-0022], disclosing receiving sensor data from a mobile inspection robot, processing the received sensor data on a computing processor, electronically displaying a model of an environment about the robot. And model may be a three-dimensional model, a picture, video and/or a robot generated map. [0058], disclosing robot 100 can provide accurate and consistent temperature readings as well as variances across the data center facility); or wireless communication signal variances across the portion of the datacenter.

For claim 5, modified Purk teaches: The robotic monitoring system of claim 1,

Purk does not teach: further comprising a radio-frequency identification sensor configured to sense asset-tracking information from one or more radio-frequency identification tags mounted in the datacenter.

Deyle teaches of RFID sensor to sense asset-tracking information ([0274], disclosing the robot can autonomously identify RFID tags within an area, beneficially enabling the robot to take inventory of objects coupled to the RFID tags, to identify missing RFID tags, to identify moved or misplaced RFID tags, and to update an inventory database based on the identified RFID tags).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Purk to further comprise a radio-frequency identification sensor configured to sense asset-tracking information from one or more radio-frequency identification tags mounted in the datacenter as taught by Deyle to locate, track and keep inventory of objects within the data center.
Claim 18 recites same limitations as of claim 5, hence is rejected under same basis.

For claim 6, modified Purk teaches: The robotic monitoring system of claim 1, further comprising a transmission subsystem for transmitting the text based identification credentials to a data integration system configured to integrate sets of information about the datacenter as gathered by the robotic monitoring system ([0133], disclosing providing communication between the robot 100 and the cloud 1320, information gathered by the robot 100 can be securely viewed by authorized users via a web based information portal 1330. The portal 1330 may be used for gathering and/or providing information, such as user information, facility status information, and robot status information. Information can be integrated with third-party information to provide additional functionality and resources to the user and/or the robot 100. The robot system architecture 1300 can facilitate proactive data collection. For example, data 502 collected using the sensor system 500 of the robot 100 can be communicated to the cloud 1320 (e.g., wireless communication, such as WiFi, radio frequency (RF), etc.) for collection, storage, and/or analysis. Furthermore [0055], disclosing robot 100 may collect environment scan data locally (e.g., stored in memory) for a given mission and then off load the data (e.g., wired or wireless communication) to the facility manager. Wireless communication requires a transmission subsystem)

Purk does not explicitly disclose that there is another monitoring robot. Thus Purk does not teach at least one additional robotic monitoring system while moving through the datacenter.

However Purk teaches of cost benefits of utilizing robots to performing perform these thermal scans without requiring outside thermographers on-site and save tens of thousands of dollars for a multi-day thermal scanning. Because thermal scanning is a highly specialized skill, data center operators routinely hire outside thermographers to conduct the thermal scans.

Therefore it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to deploy multiple robots at large data center to distribute tasks to complete the task efficiently. Multiple robots require less time to complete information collection of data center compared to a single robot. Furthermore integration of additional robot(s) is duplication of part and is considered routine expedient (See MPEP 2144.04 VI B. Duplication of Parts). 

For claim 7, modified Purk teaches: The robotic monitoring system of claim 6, wherein the transmission subsystem is further configured to enable the data integration system (Furthermore [0055], disclosing robot 100 may collect environment scan data locally (e.g., stored in memory) for a given mission and then off load the data (e.g., wired or wireless communication) to the facility manager) to: 

Purk does not explicitly teach: identify, in connection with the text-based identification credentials, at least one suspicious issue that needs attention within the datacenter; and 
perform at least one action directed to addressing the at least one suspicious issue in response to identifying the at least one suspicious issue.

Deyle teaches: identify, in connection with the identification credentials, at least one suspicious issue that needs attention within the datacenter ([0054-0055], disclosing security policy can identify: portions of a building or floor, individuals who are authorized to access those portions, permitted times of access, and requisite security credentials. [0130], disclosing if the robot determines that the identified individual is not authorized to be in a particular location (e.g., the individual is an employee of the company, but is in an off-limits area of the company's building). Determining that an individual is not authorized is identifying a suspicious issue); and 

perform at least one action directed to addressing the at least one suspicious issue in response to identifying the at least one suspicious issue ([0130], disclosing if the robot determines that the identified individual is not authorized to be in a particular location (e.g., the individual is an employee of the company, but is in an off-limits area of the company's building), the robot can warn the individual, can instruct the individual to leave the area, can obstruct the individual, can lock nearby doors, can trigger an alarm, can call other robots or security personnel 250 to investigate or intercept the individual, or can perform any other suitable security operation. Likewise, the robot can perform one or more of the security actions described herein in response to being unable to identify the individual).

Therefore it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Purk to identify, in connection with the text-based identification credentials, at least one suspicious issue that needs attention within the datacenter; and perform at least one action directed to addressing the at least one suspicious issue in response to identifying the at least one suspicious issue as taught by Deyle to prevent access unauthorized users. 
Claim 19 recites same limitations as of claim 7, hence is rejected under same basis.

For claim 8, modified Purk teaches: The robotic monitoring system of claim 1, wherein the payload subsystem is further configured for mounting, to the robotic monitoring system, at least one of: 

a video camera ([0082], disclosing the robot 100 may include a sensor system 500 having several different types of sensors. Robot has to have a payload subsystem to mount these sensors. [0067], disclosing robot camera may capture video of the environment);

a still camera ([0022], disclosing sensor data includes at least one of temperature, humidity, air flow, or an image. An image is captured by a still camera); 
a temperature sensor ([0022], disclosing sensor data includes at least one of temperature, humidity, air flow, or an image); 
an audio speaker; 
or a display device ([0093], disclosing head 1160 may include a tablet dock 1162 for releasably receiving one or more computing tablets 1170, also referred to as a web pad or a tablet PC, each of which may have a touch screen. The computing tablet 1170 may execute instructions to display a graphical user interface for operating and/or interacting with the robot).

For claim 9, modified Purk teaches: The robotic monitoring system of claim 1, further comprising a user and payload interface subsystem that includes a mechanical interface for mounting an object to the robotic monitoring system ([0017], disclosing robot also includes a mast disposed on the robot body and arranged substantially vertical with respect to the work surface, and at least one scanner payload disposed on the mast and monitoring environmental parameters about the robot. [0111], disclosing mast 600 may be attached to any portion of the body 1100, such as the base 1120, the leg 1130, the torso 1140 or the head 1160. The mast 600 may extend telescopically or as two or more sliding portions.).

For claim 10, modified Purk teaches: The robotic monitoring system of claim 1, further comprising a user and payload interface subsystem that includes an electrical interface for providing at least one of electrical communications or electrical power to a device mounted to the robotic monitoring system ([0111], disclosing controller 200 may cause the mast 600 to move to a deployed position during a data collection mode (e.g., for obtaining sensor measurements) and a stowed position during a rapid travel mode (e.g., when moving greater than 1 m/s). [0019], disclosing scanner payload may include at least one of a temperature sensor, a humidity sensor, a visual camera, or an infrared camera. In some examples, the scanner payload(s) includes a camera capable of panning and tilting with respect to the mast. [0089], disclosing power source 105 (e.g., battery or batteries) can be carried by the robot body 1110 and in electrical communication with, and deliver power to, each of these components, as necessary. Scanner payload and mast have to receive electrical power in order to be operated by controller).

For claim 12, modified Purk teaches: The robotic monitoring system of claim 1, further comprising a robotic arm for modifying at least one hardware component located within the datacenter ([0079], disclosing robot 100 includes a racking actuator 180 disposed on the distal end 150d of an arm 150. The racking actuator 180 may be configured to engage the circuit breaker lead screw 25 to rotate the lead screw 25 in clockwise or counterclockwise directions for racking or unracking the circuit breaker 20. [0079], disclosing robot 100 includes a racking actuator 180 disposed on the distal end 150d of an arm 150. The racking actuator 180 may be configured to engage the circuit breaker lead screw 25 to rotate the lead screw 25 in clockwise or counterclockwise directions for racking or unracking the circuit breaker 20).

For claim 14, modified Purk teaches: The robotic monitoring system of claim 1, wherein the computation and navigation subsystem is further configured to: 

obtain the text based identification credentials from the at least one sensor (modified Purk teaches of obtaining identification credentials through teaching of Jones: See claim 1 for modification); and 

Purk does not teach: detect at least one security event within the datacenter based at least in part on the text-based identification credentials; and further comprising a transmission subsystem for transmitting a notification about the security event to an administrator

 Deyle teaches: detect at least one security event within the datacenter based at least in part on the identification credentials ([0054-0055], disclosing security policy can identify: portions of a building or floor, individuals who are authorized to access those portions, permitted times of access, and requisite security credentials. [0130], disclosing if the robot determines that the identified individual is not authorized to be in a particular location (e.g., the individual is an employee of the company, but is in an off-limits area of the company's building). Determining that an individual is not authorized is detecting a security event)

further comprising a transmission subsystem for transmitting a notification about the security event to an administrator ([0130], disclosing if the robot determines that the identified individual is not authorized to be in a particular location (e.g., the individual is an employee of the company, but is in an off-limits area of the company's building), the robot can warn the individual, can instruct the individual to leave the area, can obstruct the individual, can lock nearby doors, can trigger an alarm, can call other robots or security personnel 250 to investigate or intercept the individual, or can perform any other suitable security operation. Likewise, the robot can perform one or more of the security actions described herein in response to being unable to identify the individual. [0141], disclosing the robot can perform an enhanced security operation, for instance by notifying security personnel 250, by following the individual, by triggering an alarm).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Purk to detect at least one security event within the datacenter based at least in part on the text-based identification credentials; and further comprising a transmission subsystem for transmitting a notification about the security event to an administrator as taught by Deyle to prevent security violation.

For claim 20, Purk teaches: A method comprising: deploying mobile data-collection robot within a datacenter ([0051], disclosing mobile robot 100 that monitors electrical equipment 10, such as switch gear 10a and/or data center equipment 10b, in a data center) such that the mobile data- collection robot: 

Purk does not explicitly disclose that there are multiple robots. 
	
However Purk teaches of cost benefits of utilizing robots to performing perform these thermal scans without requiring outside thermographers on-site and save tens of thousands of dollars for a multi-day thermal scanning. Because thermal scanning is a highly specialized skill, data center operators routinely hire outside thermographers to conduct the thermal scans.
Therefore it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to deploy multiple robots at large data center to distribute tasks to complete the task efficiently. Multiple robots require less time to complete information collection of data center compared to a single robot. Furthermore integration of additional robot(s) is duplication of part and is considered routine expedient (See MPEP 2144.04 VI B. Duplication of Parts).

Purk does not teach: collect text-based identification credentials sensed from personnel wandering the data center via at least on sensor as the mobile data-collection robot move through the data center
obtain image data representative of the personnel; and
determining suspected identities of the personnel by searching a database via the image data; and
compare the text-based identification credentials to the suspected identities of the personnel via the database; and
determine, based at least in part on the comparison, whether the personnel is accurately represented by the text-based identification credentials: and
transmit information about the personnel to a data integration system;
analyzing the information about the personnel at the data integration system;
identifying at least one suspicious issue that needs attention within the datacenter based at least in part on the analysis of the information; and
in response to identifying the at least one suspicious issue, performing at least one action directed to addressing the at least one suspicious issue.

Deyle teaches: collect identification credentials sensed from personnel wandering the building via at least on sensor as the mobile data-collection robot move through the data center (Abstract, disclosing mobile robot is configured for operation in a commercial or industrial setting, such as an office building or retail store. The robot can patrol one or more routes within a building, and can detect violations of security policies by objects, building infrastructure and security systems, or individuals. [0126], disclosing robot 100 can approach the individual, and can request security credentials for the individual i.e. collect identification credentials),
obtain image data representative of the personnel ([0129], disclosing robot 100 can be configured to detect and identify individuals. For instance, the robot can capture images or videos of the individuals using the cameras 722, and can perform facial recognition on the captured images); and 

determining suspected identities of the personnel by searching a database via the image data ([0208], disclosing robot can navigate to the individual, can verify the individual's identity (for instance, by scanning an RFID badge of the individual, by performing facial or voice recognition on the individual, or by any other suitable means). [0129], disclosing robot 100 can be configured to detect and identify individuals. For instance, the robot can capture images or videos of the individuals using the cameras 722, and can perform facial recognition on the captured images or videos. Performing facial recognition is determining suspected identities. [0129], disclosing an image of a detected face can be compared against a database of detected facial characteristics associated with individual identities to identify an individual. The identity database can be local (e.g., a database of a building's occupants or company's employees), or can global (e.g., a police database of known criminals). The identity database can also include identities of individuals not permitted to be in a particular area (such as a blacklist)); and 

transmit information about the personnel wandering the building to a data integration system ([0180 and figure 15, disclosing a security interface for display by a central system, according to one embodiment. The interface of FIG. 15 includes a first portion 1500 displaying a local map, a second portion 1502 displaying a global map, a third portion 1504 displaying text notifications. [0187], disclosing text notifications can also identify individuals detected by robots, individuals associated with security violations. [0166], disclosing central system 210 can aggregate sensor data from one or more robots 100, infrastructure systems, or security systems. For instance, the central security system can receive locations of individuals within a building from multiple robots and security cameras, and can combine the location information to determine refined locations of each individual within the building);

analyzing the information about the personnel wandering the building ([0007], disclosing robot can provide information to a central system of a building, for instance information identifying a location of the robot, a field of view of the robot, video captured by the robot, locations of individuals and objects detected by the robot, and the like.  [0049], disclosing central system 210 of FIG. 2 includes a communication interface 310, a user interface 312, a robot interface 314, an infrastructure interface 316, a security engine 318, a security policy storage module 340, a semantic maps storage module 342, and an inventory storage module. [0017], disclosing an operator can directly instruct robots to perform various security operations via the robot interface 314 of the central system, or can implement one or more security protocols that include the performance of security operations by robots via the security engine 318. Likewise, a robot can perform one or more security operations, for instance in response to receiving an instruction from an operator or from the central system. As information about individual is integrated with central system, it is analyzed by the security engine of central system); and

identifying at least one suspicious issue that needs attention within the building based at least in part on the analysis of the information ([0181], disclosing robot is moving along the patrol path 1520, and detects the person 1516. The displayed field of view 1514 corresponds to the field of the view of the robot, indicating the current field of view of the robot to a user of the security interface. Likewise, the location of the person 1516 displayed as a humanoid icon on the local map corresponds to the location of the person within the building as detected by the robot. Person 1518, having previously been detected by the robot but now out of the field of view of the robot, is shown on the local map at the last known location of the person. Person getting out of sight is a security violation); and

in response to identifying the at least one suspicious issue, performing at least one action directed to addressing the at least one suspicious issue ([0130], disclosing if the robot determines that the identified individual is not authorized to be in a particular location (e.g., the individual is an employee of the company, but is in an off-limits area of the company's building), the robot can warn the individual, can instruct the individual to leave the area, can obstruct the individual, can lock nearby doors, can trigger an alarm, can call other robots or security personnel 250 to investigate or intercept the individual, or can perform any other suitable security operation.)

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Purk collect text-based identification credentials sensed from personnel wandering the data center via at least on sensor as the mobile data-collection robot move through the data center obtain image data representative of the personnel; and 
determining suspected identities of the personnel by searching a database via the image data; and compare the text-based identification credentials to the suspected identities of the personnel via the database; and determine, based at least in part on the comparison, whether the personnel is accurately represented by the text-based identification credentials: and
transmit information about the personnel to a data integration system; analyzing the information about the personnel at the data integration system; identifying at least one suspicious issue that needs attention within the datacenter based at least in part on the analysis of the information; and in response to identifying the at least one suspicious issue, performing at least one action directed to addressing the at least one suspicious issue as taught by Deyle to prevent security violation by unauthorized individuals (see Deyle [0130]).

Furthermore Purk modified through Deyle teaches capturing two distinct types of information (facial image and security credentials) and it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to compare the identification credentials sensed from the personnel to suspected identities of the personnel as determined based at least in part on the image data determine, based at least in part on the comparison, whether personnel wandering the datacenter is accurately represented by the identification credentials sensed from the personnel to confirm identify of suspect individual.

Modified Purk does not explicitly teach sensing text-based credentials.

Jones teaches: compare the text-based identification credentials sensed from the personnel to suspected identities of the personnel as determined based at least in part on the image data ([0018], disclosing biometric signal for the user is compared to the second portion of information, for example, where the facial template stored on the ID card is compared to a captured image of the user. And [0076], disclosing second portion of information may be encoded in an image or written within or over other information in an obfuscated manner. Written information is text-based information); and 

determine, based at least in part on the comparison, whether personnel is accurately represented by the identification credentials sensed from the personnel ([0018], disclosing based on relating the biometric signal to the second portion of information, an indication of whether the user presenting the identification document has biometric characteristics related biometric data to the second portion of information associated with the identification document is provided. For example, the wireless device may indicate a numerical score to a LEO (e.g., 85% confidence in a match) or a Boolean warning may be generated. Generating a Boolean or indicating a numerical score is determining accuracy of identification credentials).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Purk to have a security interface for: comparing the text-based identification credentials sensed from the personnel wandering the datacenter to the suspected identities of the personnel as determined based at least in part on the image data; and determining, based at least in part on the comparison, whether the personnel wandering the datacenter is accurately represented by the identification credentials sensed from the personnel as taught by Jones to verify if user presenting the identification document has biometric characteristics related biometric data to the second portion of information associated with the identification document is provided (see Jones [0104]).

 Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Purkayastha (US Publication No. 20130231779 hereinafter referred to as Purk) in view of Deyle (US Publication No. 20170225336), Jones (US 20180260617) and Tandon (US Patent No. 11191181).

For claim 11, modified Purk teaches: The robotic monitoring system of claim 1, further comprising a rack dolly subsystem for moving object from one location to another location within the datacenter ([0094], disclosing robot 100b may be configured to carry payloads, such as bulky or power hungry payloads that may be inconvenient for a person doing thermal scanning. [0110], disclosing robot 100a shown in FIGS. 2-5 may support the scanner payload 560 on an arm 150 or in the head 160. [0051], disclosing robot 100, 100b may autonomously navigate about the data center, therefore it moves payload from one location another location).

Purk does not disclose the object is server rack.

Tandon teaches of robot to move server rack from one position to another (Figure 4B column 14 lines 39-57 disclosing robot 404 installs custom server 406 in unoccupied slot 412. Furthermore robot transports the custom server).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Purk to carry server from one location to another as taught by Tandon to further automate installation process.

Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Purkayastha (US Publication No. 20130231779 hereinafter referred to as Purk) in view of Deyle (US Publication No. 20170225336), Jones (US 20180260617) and Shankar (US Publication No. 20110145631).

For claim 3, modified Purk teaches: The robotic monitoring system of claim 1, 

Purk teaches of collecting temperature information and generating a map or temperature across the facility ([0055], disclosing robot 100 navigates to locations L.sub.n to perform environmental scans, such as thermal scans, on the electrical equipment. [0021-0022], disclosing receiving sensor data from a mobile inspection robot, processing the received sensor data on a computing processor, electronically displaying a model of an environment about the robot. And model may be a three-dimensional model, a picture, video and/or a robot generated map. [0058], disclosing robot 100 can provide accurate and consistent temperature readings as well as variances across the data center facility. Additionally [0138], disclosing monitoring view 1510a may include a 3D data view 1514, which provides 3D rendering of the robot environment with overlaid data, such as temperature (e.g., a thermal image), humidity, and/or airflow in their corresponding collection locations L.sub.n. In the example shown, the 3D data view 1514 provides a color gradient illustrating temperature changes and air flow direction indicators i.e. a heat map of the datacenter).

However Purk does not explicitly teach: further comprising “radio-frequency identification sensor configured to sense temperature information from one or more radio-frequency identification tags mounted in the datacenter”.

Shankar teaches of radio-frequency identification sensor configured to sense temperature information from one or more radio-frequency identification tags mounted in the datacenter ([0030], disclosing placement of RFID temperature sensors on a per rack basis allows collection of information as to whether the servers in the rack are heating up or cooling down. In one embodiment, RFID tags on devices (e.g., servers 206a-d and 216a-d and storage array 226) may have temperature sensors).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Purk to have radio-frequency identification sensor configured to sense temperature information from one or more radio-frequency identification tags mounted in the datacenter as taught by Shankar collect server location and temperature information from a single a single source.

However Purk does not explicitly teach: further comprising “radio-frequency identification sensor configured to sense temperature information from one or more radio-frequency identification tags mounted in the datacenter”.

Shankar teaches of radio-frequency identification sensor configured to sense temperature information from one or more radio-frequency identification tags mounted in the datacenter ([0030], disclosing placement of RFID temperature sensors on a per rack basis allows collection of information as to whether the servers in the rack are heating up or cooling down. In one embodiment, RFID tags on devices (e.g., servers 206a-d and 216a-d and storage array 226) may have temperature sensors).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Purk to have radio-frequency identification sensor configured to sense temperature information from one or more radio-frequency identification tags mounted in the datacenter as taught by Shankar collect server location and temperature information from a single a single source.
Claim 17 recites same limitations as of claim 3, hence is rejected under same basis.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARSLAN AZHAR whose telephone number is (571)270-1703. The examiner can normally be reached Mon-Fri 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARSLAN AZHAR/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664